Citation Nr: 0946521	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in February 2007.

With respect to claims filed on or after October 1, 1997, 
38 U.S.C.A. § 1151 provides in pertinent part that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  See VAOPGCPREC 40-97 (Dec. 
31, 1997).  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was:  (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).  

To determine whether additional disability exists, the 
Veteran's condition immediately prior to the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based is 
compared to his or her condition after such care, treatment, 
examination, services, or program has been completed.  Each 
body part or system involved is considered separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (see 38 C.F.R. 
§ 3.361(c)); and that (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's-or, 
in appropriate cases, the Veteran's representative's-
informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under Title 38 of the United 
States Code shall be carried out only with the full and 
informed consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.  If the patient 
lacks decision-making capacity or has been declared 
incompetent, consent must be obtained from the patient's 
surrogate.  Practitioners may provide necessary medical care 
in emergency situations without the patient's or surrogate's 
express consent when immediate medical care is necessary to 
preserve life or prevent serious impairment of the health of 
the patient or others and the patient is unable to consent 
and the practitioner determines that the patient has no 
surrogate or that waiting to obtain consent from the 
patient's surrogate would increase the hazard to the life or 
health of the patient or others.  In such circumstances, 
consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment must explain in language 
understandable to the patient or surrogate the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications, or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
30 calendar days.  38 C.F.R. § 17.32(d).  Finally, under 
38 C.F.R. § 17.32(g)(1), special consent procedures are 
required in situations where the Veteran is undergoing 
unusual or an extremely hazardous treatment or procedure, 
e.g., that which might result in irreversible brain damage or 
sterilization.  This includes having the Veteran's signature 
witnessed by someone not affiliated with the VA health care 
facility.

At a July 2009 hearing, the Veteran stated that, in 2000, he 
began treatment for elevated prostate-specific antigen (PSA) 
levels.  Hearing Transcript at 3.  Additionally, the Veteran 
stated that, in 2000, he took an over-the-counter 
antihistamine that, in combination with his prostate 
medicine, blocked his urinary flow.  Id. at 3-4.  The Veteran 
sought emergency treatment at St. Steven's Hospital where a 
catheter was inserted and the Veteran was instructed to leave 
the catheter in for 3 days; however, after contacting the 
Little Rock VAMC, the Veteran was instructed to leave the 
catheter in for 7 days.  Id. at 4.  Five days following the 
emergency treatment, the Veteran experienced bleeding through 
the catheter and was instructed by the VAMC to leave the 
catheter in until the bleeding ceased.  Id.  After 2 more 
days, the Veteran developed blood clots in his bladder, 
stopping the flow of urine and overflowing the catheter, 
causing the Veteran to return to the emergency room 3 times 
in the subsequent 2 weeks.  Id.  In September 2000, the 
Veteran states that he underwent a transurethral resection of 
the prostate (TURP) procedure at the Little Rock VAMC to 
resolve his problems; however, the Veteran contends that he 
was not informed that erectile dysfunction was a possible 
side effect of the procedure.  Id. at 5.  The Veteran further 
contends that, due to complications with the TURP procedure, 
he lost 5 pints of blood and has not had an erection since 
the procedure.  Id. at 6.  In a statement submitted at the 
July 2009 hearing, the Veteran states that his wife divorced 
him due to his erectile dysfunction.

In an October 2008 statement and the statement submitted at 
the July 2009 hearing, the Veteran contends that his erectile 
dysfunction is a result of medical errors surrounding his 
September 2000 surgery including:  (1) the Veteran was never 
informed that the over-the-counter antihistamine was 
contraindicated for use while taking the VA prescribed 
medication; (2) the VA urology clinic advice to prolong the 
release of his original catheter led to hematuria which lead 
to blood clots; (3) the Veteran was not informed that 
erectile dysfunction might result from the surgical 
procedure; and (4) negligence during the operation led to 
significant blood loss and probable nerve damage during the 
operation that led to the Veteran's erectile dysfunction.

Although the Veteran was afforded VA examinations in May 2005 
and August 2007, neither examiner provided an opinion whether 
(1) over-the-counter antihistamines were contraindicated for 
use with the Veteran's prostate drug regimen and whether the 
use of such drugs made worse the Veteran's prostate 
condition, thereby requiring surgery, or (2) whether the 
advice of the VA urology clinic to prolong the release of the 
Veteran's catheterization aggravated the Veteran's prostate 
condition thereby requiring the surgery, which in turn led to 
erectile dysfunction.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
erectile dysfunction.  The Board will, therefore, remand the 
case for a VA medical opinion regarding whether either the 
use of over-the-counter antihistamines, in combination with 
the Veteran's prostate drug regimen, or the VA urology clinic 
advice to prolong the release of the Veteran's emergency 
catheterization aggravated the Veteran's prostate condition 
thereby requiring surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Little Rock VAMC the 
consent form signed by the Veteran prior 
to the September 2000 suprapubic 
prostatectomy surgical procedure, and any 
other medical records related to the 
Veteran's September 2000 surgery not 
already of record, and associate those 
records with the claims file.  If the 
consent form cannot be obtained, the 
reasons for the unavailability should be 
documented in the claims file.   

2.  Request medical treatment records 
from St. Steven's Hospital and any other 
medical facility identified by the 
Veteran with records relevant to the clam 
on appeal.  Obtain releases from the 
veteran as necessary.

3.  Arrange for a physician to review the 
Veteran's claims file, including his 
complete medical records.  The physician 
is requested to provide the following 
opinions:

A.  Whether over-the-counter 
antihistamines were contraindicated 
for use with the Veteran's prostate 
drug regimen and the use of which:  
(1) was not the Veteran's own 
misconduct; (2) made worse the 
Veteran's prostate condition beyond 
the normal progression of the 
disease; and (3) thereby made 
necessary the prostate surgery that 
in turn caused erectile dysfunction.  

B.  Whether the advice of the VA 
urology clinic to prolong the 
release of the Veteran's emergency 
catheterization:  (1) made worse the 
Veteran's prostate condition beyond 
the normal progression of the 
disease; and (2) thereby made the 
prostate surgery necessary.

C.  The examiner should also address 
whether the erectile dysfunction was 
proximately caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
when undertaking the surgery.

The claims file, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The physician must 
provide the complete rationale for the 
conclusions reached, including, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state a medical opinion 
even if speculation is required to do 
so.)

After the requested opinion has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction.  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

